MEMORANDUM **
Daniel Valeriano-Derosas appeals from the district court’s judgment and 43-month sentence imposed following a guilty-plea conviction for illegal reentry after deportation, in violation of 8 U.S.C. § 1326(a), as enhanced by (b)(2).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Valeriano-Derosas has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. Valeriano-Derosas has not filed a pro se supplemental brief, and the government has not filed an answering brief.
We have conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and we dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily).
Counsel’s motion to withdraw is GRANTED.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.